Citation Nr: 0310580	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-09 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
lumbar spine and sacroiliac joints, currently evaluated as 40 
percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and Veteran's Daughter


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from September 1940 to January 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  That decision continued a 20 percent disability 
rating for a back disability and denied TDIU.  A September 
2000 decision by a decision review officer increased the 
rating for a back disability to 40 percent.  As this was not 
the full benefit sought on appeal, the issue remains on 
appeal.

The veteran and his daughter testified before the undersigned 
Veterans Law Judge at a hearing held at the RO in May 2002.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran's low back disability is primarily manifested 
by limitation of motion more nearly severe, x-ray evidence of 
arthritis, and complaints of pain and functional loss.

3.  The veteran is service connected for a back disability, 
currently evaluated as 40 percent disabling.

4.  The evidence reasonably shows that the veteran's service 
connected disability is not so severe as to prevent him from 
engaging in any form of employment consistent with his 
education and work experience.


CONCLUSIONS OF LAW

1.  Arthritis of the lumbar spine and sacroiliac joints is 
not more than 40 percent disabling according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 and 5292 
(2002).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran and has afforded him a VA examination 
addressing his low back disability.  There is no indication 
of additional relevant medical evidence that has not been 
obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the Board 
informed him of the need for such evidence in a March 2003 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  A December 
2002 letter advised him of regulatory changes concerning the 
rating of back disorders, and at that time he replied that he 
had no further evidence to submit.  The specific requirements 
for a grant of the benefit sought on appeal will be discussed 
in further detail below, in conjunction with the discussion 
of the specific facts of this case.  See generally Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The Board also notes that the April 2000 statement of the 
case and September 2001 supplemental statement of the case 
informed him of the evidence that had been obtained to that 
time, and he was provided copies of treatment and examination 
records subsequently obtained by the Board.  He was also 
provided sufficient time and opportunity to make comment upon 
the additional evidence, make further argument or submit 
additional evidence.

II.  Increased Rating

Factual Background

Service medical records indicate the veteran was diagnosed 
with chronic arthritis of the sacroiliac joints in June 1942.  
In an April 1945 decision, the RO granted service connection 
for chronic hypertrophic arthritis of the sacroiliac joints.  
An initial disability rating of 20 percent was assigned.

The veteran filed a claim for an increased rating for his 
back condition in February 1999.

A March 1999 VA examination report noted that the veteran 
reported right, intermittent, lateral radicular pain to his 
knee.  He also indicated he limited his daily activities due 
to pain and that he walked slowly and had difficulty going up 
and down ladders, also due to pain.  On examination, there 
was tenderness to palpation of his lower thoracic and upper 
lumbar areas in the midline, as well as the right sacroiliac 
joint area.  There was also right sacral paraspinal pain upon 
palpation.  He had mild left thoracolumbar scoliosis to 
inspection.  Range of motion showed left abduction to be 20 
degrees and right abduction to be 10 degrees.  Flexion was 50 
degrees and extension was 5 degrees.  Deep tendon reflexes 
were preserved and gross sensation was reduced in his right 
lateral thigh as far distal as the knee.  The diagnosis was 
chronic lumbosacral syndrome marked by reduced range of 
motion and intermittent radicular symptoms and signs.

An August 1999 VA treatment note indicated that the veteran 
complained of low back pain in the morning, and on days that 
he walked a lot.  The physician noted a previous diagnosis of 
lumbosacral syndrome with intermittent radicular symptoms, 
made in March 1999.  The physician also indicated that x-rays 
showed severe degenerative disc disease in the thoracic and 
lumbar spines, with fusion of the T12-L1 intervertebral 
space, severe osteoarthrosis in the lower lumbar apophyseal 
joints, impinging lumbar spinous processes and partial 
ankylosis of the sacroiliac joints.

An October 1999 VA x-ray report noted scoliosis of the lumbar 
spine with degenerative changes and osteopenia.

In an October 1999 letter, a friend described the current 
difficulties the veteran had because of pain in his back and 
left ankle.

A January 2000 VA treatment note reported that the veteran's 
lower back pain was stable.

The veteran testified before a hearing officer at a hearing 
held at the RO in June 2000.  The veteran stated that he 
experienced pain in his back from the bottom of his tailbone 
up to his shoulders.  He indicated that the pain was worse 
going into his hips.  He testified that, at times, his back 
pain was so bad he could not walk.  He reported that he used 
a walker quite a bit, for balance.  He stated that he had 
great difficulty going up and down stairs and rarely went 
into his basement because of it.  He also reported that he 
had recently received treatment for his back from Dr. 
Kuenzig.

In August 2000 the RO requested records treatment of the 
veteran's back condition from Dr. Kuenzig, and in a statement 
dated in August 2000 the physician stated that he had not 
seen the veteran for his back and had no information to 
provide.

A July 2000 VA examination report noted that the veteran 
reportedly used a walker 90 percent of the time.  He did not 
use a back brace or support.  On examination, he moved slowly 
and had some difficulty getting on the examining table and 
moving from the sitting to the supine position.  He grunted 
with pain on those movements.  There was obvious loss of 
thoracic kyphosis and right and left lumbar scoliosis with 
loss of lumbar lordosis.  There were tight but not tender 
paraspinous muscles in the lower perithoracic region and the 
paralumbar area.  There was point midline vertebral 
tenderness at the T11-L2 area and mild bilateral sacroiliac 
joint tenderness to deep palpation.  No heat was appreciated 
in any of the areas examined.  Flexion was to 80 degrees with 
fingers 35 centimeters from the floor and abdominal girth 
interfered with full flexion.  Extension was 2 degrees, right 
and left lateral bends were 5 degrees at shoulder height.  
Left and right rotation were 3 degrees on the right and 5 
degrees on the left with a complaint of increased low back 
pain.  In the supine position, the bent knee and the straight 
leg raising tests had a complaint of back pain at the lumbar 
area at 90 degrees of flexion bilaterally.  Deep tendon 
reflexes of the lower extremities were 1+, but equal in all.  
Sensation was intact to the lower extremities.  The diagnosis 
was thoracolumbar scoliosis with degenerative joint disease.

A July 2000 VA examination x-ray report showed moderate to 
severe degenerative changes involving the lumbosacral spine 
with multiple joint space involvement and moderate spur 
formation, worsening since October 1999.

A September 2000 decision by a decision review officer 
increased the disability rating to 40 percent.  The new 
rating was assigned under Diagnostic Code 5003-5292.

VA outpatient treatment records from 2000 relate primarily to 
treatment for left ankle complaints.  In June 2000 the 
veteran reported problems with his left ankle and that he 
used a walker because of ankle instability.  December 2000 
and June 2001 VA treatment notes indicated that the veteran 
continued to seek treatment for back pain.

An October 2001 private treatment note reported that the 
veteran was seen for a follow-up for his back pain and 
diabetes.  The physician noted that the veteran's back pain 
was due to arthritis, which was stable.

The veteran and his daughter testified before a Member of the 
Board at a hearing held at the RO in May 2002.  The veteran 
reiterated testimony he gave in June 2000.  The veteran 
testified that he occasionally fell because his left hip 
would give out.  He stated that when he fell, his whole body 
went numb.  He indicated that the pain in his back often 
radiated to his hips, the left being worse than the right.  
He stated he did not drive, was unable to pick things up off 
the floor and no longer went up or down stairs.  He testified 
that prolonged standing or sitting increased his pain.

VA treatment notes from November 2001 to September 2002 
indicated that the veteran's back pain was unchanged.  An 
October 2001 private treatment noted also reported that back 
pain was stable.

A VA examination was conducted in October 2002.  The veteran 
complained of low back pain radiating to the right shoulder 
at times.  He also complained that his back was stiff and 
fatigued with a lack of endurance.  He described the pain as 
constant with no flare-ups.  On examination, the spine was 
not painful on motion at any point.  There was no objective 
evidence of painful motion, spasm or tenderness.  The veteran 
had generalized weakness, but nothing focal.  There was no 
postural abnormality or fixed deformity.  The musculature of 
the back was normal to visual inspection and to palpation.

On neurological testing, the veteran had strength of 4/5 in 
the arms and 4+/5 in the legs.  There was generalized atrophy 
of disuse, but no fasciculation or tremor.  Deep tendon 
reflexes were 2/4 throughout, with the exception of the 
ankles, which were 1/4.  All reflexes were bilaterally 
symmetrical.  Right toe was downgoing, left toe was upgoing.  
Sensory testing revealed a normal light touch and double 
simultaneous extinction.  Pinprick was decreased in a 
stocking glove fashion in the legs that the veteran was 
unable to quantify exactly.  There was no vibratory sense 
until the hands.  Cerebellar testing revealed a normal 
finger-to-nose and toe-to-finger test bilaterally.  The 
veteran's gait was wide-based and shuffling.  He could rise 
to his toes and heels without difficulty.  Romberg test was 
positive.  A sacroiliac joint x-ray taken showed severe 
arthrosis in the sacroiliac joints.  There were also severe 
degenerative changes in the lower joints of the lumbar spine.  
A lumbosacral x-ray taken showed severe degenerative disc 
disease at all levels of the lumbar spine extending into the 
visualized thoracic spine and severe arthrosis in the lower 
lumbar apophyseal joints that was unchanged.

The diagnostic impression was idiopathic arthritis of the 
thoracic and lumbar spine and of the sacroiliac joints.  The 
veteran had severe degenerative disc disease in the lumbar 
spine.  He had peripheral neuropathy, which, the examiner 
opined, was more likely related to the veteran's diabetes 
mellitus.  The examiner stated that the veteran's service-
connected disability has not led to any degree of 
neurological symptomatology.  The examiner indicated that the 
veteran's disability did affect ordinary use in terms of 
limitation of motion and pain.  There was also functional 
impairment due to pain, weakened movement, loss of endurance, 
and excess fatigability, but not due to incoordination.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Where limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint or group of minor 
joints affected by limitation of motion to be combined not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In the case of residuals of a vertebra fracture a 100 percent 
evaluation is assigned where there is cord involvement, and 
the veteran is bedridden, or requires long leg braces.  
Special monthly compensation may be considered.  With lesser 
involvement rating may be for limited motion and nerve 
paralysis.  A 60 percent evaluation is assigned where there 
is no cord involvement but there is abnormal mobility 
requiring neck brace (jury mast).  In other cases, rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Note: Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2002).

Where there is complete bony fixation (ankylosis) of the 
spine at an unfavorable angle with marked deformity and 
involvement of the major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type) a 100 
percent evaluation is warranted.  Where the ankylosis of the 
spine is in a favorable angle a 60 percent evaluation is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5286 (2002).

Ankylosis of the lumbar spine in a favorable position is 
rated 40 percent disabling.  If the ankylosis is in an 
unfavorable position a 50 percent evaluation is assigned.  
38 C.F.R. § 4.71a Diagnostic Code 5289 (2002).

Under Diagnostic Code 5292, a 40 percent rating is reserved 
for severe limitation of lumbar motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  This is the maximum rating available 
under this diagnostic code.

The Board notes that during the pendency of this appeal, 
changes were made in August 2002 to the Schedule for Rating 
Disabilities for intervertebral disc syndrome, as set forth 
in 38 C.F.R. § 4.71a, Diagnostic Code 5293.  Where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Under the regulations effective prior to September 23, 2002, 
a pronounced case of intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief 
warrants a 60 percent evaluation.  In the case of severe 
intervertebral disc syndrome with recurring attacks from 
which there is intermittent relief, a 40 percent rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the regulations effective as of September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever results in 
the higher evaluation.  67 Fed. Reg., 54345-54349 (August 22, 
2002).  With incapacitating episodes having a duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted.  Id.  With incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, a 40 percent rating is 
warranted.  Id.  For purposes of evaluation under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using the evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Id.

Sacro-iliac injury or weakness, under Diagnostic Code 5294, 
is evaluated as lumbosacral strain under Diagnostic Code 5295 
(2002).

A 40 percent rating is assigned for a severe lumbosacral 
strain where there is listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5295 (2002).  This is the highest rating 
available under this diagnostic code.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against the assignment of an 
increased rating for arthritis of the lumbar spine and 
sacroiliac joints, currently evaluated as 40 percent 
disabling.  The Board notes that the veteran is currently in 
receipt of the maximum rating available under Diagnostic 
Codes 5003-5292.  In addition, 40 percent is the maximum 
rating available under either Diagnostic Code 5294 or 5295.

Accordingly, under the schedular criteria, a higher rating is 
only appropriate if the veteran meets the criteria for a 
higher rating under another diagnostic code.  A 60 percent 
rating is not appropriate under Diagnostic Code 5285 as the 
medical evidence of record does not show that the veteran's 
disability is the result of residuals of a fractured vertebra 
without cord involvement.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5285.  Likewise, a 60 percent rating is not appropriate 
under Diagnostic Codes 5286 and 5289, as the medical evidence 
does not show evidence of ankylosis of the spine or the 
lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5286 
and 5289.

An increased evaluation is not appropriate under either the 
old or new criteria for Diagnostic Code 5293.  The Board 
notes that the veteran was diagnosed with peripheral 
neuropathy.  However, the October 2002 VA examiner attributes 
the veteran's neurological symptomatology to his diagnosis of 
diabetes mellitus.  The examiner specifically stated that the 
"veteran's service-connected disability has not led to any 
degree of neurological symptomatology."  Accordingly, the 
veteran does not meet the criteria for a 60 percent rating 
under the criteria in effect prior to September 23, 2002.

Similarly, the veteran does not meet the criteria for a 
higher rating under the new criteria, effective September 23, 
2002.  Medical evidence of record does not indicate that the 
veteran had incapacitating episodes lasting a total of at 
least six weeks during the past 12 months.  See 67 Fed. Reg., 
54345-54349 (August 22, 2002).  In addition, combining 
separate evaluations for the veteran's chronic orthopedic and 
neurological manifestations would not result in a higher 
rating.  Medical evidence of record indicates that the 
veteran's chronic manifestations consist of pain and 
limitation of motion.  These symptoms are contemplated in 
Diagnostic Code 5292, limitation of motion of the lumbar 
spine.  A 40 percent rating is warranted for severe 
limitation of motion.  As noted above, the October 2002 VA 
examiner noted that the veteran's neurological symptoms were 
not attributable to his service-connected disability.  
Accordingly, the veteran does not meet the criteria for a 
higher rating under the new criteria for Diagnostic Code 
5293.  See 67 Fed. Reg., 54345-54349 (August 22, 2002).

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202.  However, the analysis in De Luca does not assist 
the veteran, as he is receiving the maximum disability 
evaluation available to him under the appropriate criteria.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Accordingly, a preponderance of the evidence is against the 
claim for an increased rating for a back disability, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.

The above decision is based on the VA Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's back disability alone has caused 
such marked interference with employment or necessitated 
frequent periods of hospitalization for the periods at issue 
such as would render impractical the application of the 
regular schedular standards.  The record does not show 
hospitalization due to back problems, and the most recent VA 
examination indicates that disability other than the service-
connected back disorder is the primary cause of interference 
with the veteran's inability to work.  The evidence does not 
show that his back disorder markedly interferes with 
employment.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

III.  Entitlement to TDIU

Factual Background

The veteran applied for TDIU in July 1999.  The veteran 
stated in his claim that he had last worked in April 1991, 
and had to leave his last job as a result of his back 
disability.  He also indicated that he had tried to obtain 
work in May 1996 and December 1997.  He reported he had 
attended military mechanic school.

The veteran's certificate of discharge indicated that he 
completed the 8th grade.  His military occupational specialty 
was heavy truck driver.  His civilian occupation was listed 
as laborer.

An August 1999 rating decision denied TDIU stating that the 
veteran had not met the percentage standards for his service 
connected disabilities.

An October 1999 letter from a friend of the veteran indicated 
that he owned his own business, which he sold in 1988.  She 
stated that he has not worked since that time and that his 
back pain had gotten worse.

The veteran testified before a hearing officer at a hearing 
held at the RO in June 2000.  He stated he had not worked in 
eight years due to his back.

The veteran and his daughter testified before the undersigned 
Veterans Law Judge at a hearing held in May 2002.  The 
veteran stated that when he was working he was self-employed.  
He reported that he owned an auto parts store  He indicated 
this gave him more flexibility in working around the 
difficulties that resulted from his service-connected 
disability.  He stated he had been told by a VA physician 
that he was unemployable due to his back.

An October 2002 VA examination report indicated that the 
veteran was unable to maintain gainful employment secondary 
to dementia rather than from his service-connected 
disability, and would otherwise be able to perform a 
sedentary job.

Criteria

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

A total disability rating may be assigned where the combined 
scheduler rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  Rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards of 38 C.F.R. 
§ 4.16(a).  See 38 C.F.R. § 4.16(b).

Analysis

The veteran's is currently service-connected for a back 
disability, which is evaluated as 40 percent disabling.  The 
Board notes that the veteran does not meet the percentage 
prerequisite provided in 38 C.F.R. § 4.16(a) for 
consideration of entitlement to TDIU.  Nevertheless, he may 
be entitled to TDIU based on extraschedular considerations 
under 38 C.F.R. § 4.16(b).  The question to be addressed is 
whether there are unusual circumstances, peculiar to this 
veteran, that prevent him, by reason of his service-connected 
disability from securing or obtaining substantially gainful 
employment.

As stated above, the veteran has asserted that he cannot work 
because of his back disorder.  However, there is a competent 
opinion in the claims file that establishes otherwise.  The 
October 2002 VA examiner was specifically asked to comment on 
the veteran's employability.  She noted that the veteran's 
unemployability was due to his dementia.  The Board notes the 
contention of the veteran's representative that the VA 
examiner does not offer a basis for her opinion that the 
veteran is unemployable due to his dementia.  The Board 
acknowledges that there is no basis for the examiner's 
opinion regarding the veteran's dementia.  However, she did 
examine his back and, based on her findings, found that the 
veteran would be able to perform a sedentary job and his back 
disability alone did not preclude him from finding gainful 
employment.  No medical professional has stated that the 
veteran cannot follow substantially gainful employment as a 
result of his service-connected disability.

Based on the above evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he cannot work as a result of his service-connected back 
disability.  It is clear that the veteran's back causes him 
problems and that he could not return to a job other than a 
sedentary one.  However, there is no evidence in the claims 
file, other than his own assertions, that establishes that 
the veteran is unable to secure and follow gainful employment 
as a result of his service-connected disability.  
Accordingly, the Board finds no error in the RO's failure to 
submit the claim to the Director, Compensation and Pension 
Service, for extra-schedular consideration, and TDIU is 
denied.







	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an increased rating for arthritis of the 
lumbar spine and sacroiliac joints, currently evaluated as 40 
percent disabling, is denied.

Entitlement to TDIU is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

